 



Exhibit 10.7(g)
Amendment No. 6
to
Executive Employment Agreement
     This Amendment No. 6 to the Executive Employment Agreement dated as of
April 1, 2000 (the “Agreement”) between BMC Software, Inc. (the “Employer”) and
the undersigned executive (the “Executive”) is entered into as of this 19th day
of April, 2006 (the “Effective Date”).
     For and in consideration of One Dollar ($1.00) and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Employer and the
Executive hereby agree that the Agreement shall be amended as follows, effective
as of the Effective Date:

  1.   Section 2.3 is amended to provide that Mr. Barnea’s title shall be Senior
Vice President of Strategy and Corporate Development;     2.   Section 3.1(a) is
amended to provide that Mr. Barnea’s base salary shall be $375,000;     3.  
Section 3.1(d) is amended to provide that Mr. Barnea’s target cash bonus amount
is 125% of his base salary, subject to the annual incentive plan adopted by the
Company’s Compensation Committee;     4.   The Company hereby (i) acknowledges
that the change in responsibilities from Senior Vice President of R&D to Senior
Vice President of Strategy and Corporate Development and the reduction of base
salary set forth above are events which constitute “Good Reason” as defined in
Section 6.3(b) of the Agreement, and (ii) extends the time period that
Mr. Barnea may voluntarily resign his employment with the Company for Good
Reason from 60 days after the occurrence of an event that constitutes Good
Reason to two years after the occurrence of the change in duties and salary
described in these resolutions (two years from April 19, 2006); and     5.   In
the case of a termination of employment by Mr. Barnea for Good Reason pursuant
to the events described in this Amendment No. 6, Mr. Barnea would be entitled
pursuant to Section 6.4, as amended, of the Agreement to a payment equal to two
times his former base salary of $425,000 plus two times his former incentive
target amount of 125% (for a total severance payment of $1,912,500). Any such
severance payment shall be reduced by the amount of severance paid to Mr. Barnea
under Israeli Severance Pay Law (or any similar law applicable to Mr. Barnea)
under the laws of Israel), in effect at the time of such severance.     6.  
This Amendment No. 6 (a) shall supersede any prior agreement between the
Employer and the Executive relating to the subject matter of this Amendment
No. 6 and (b) shall be binding upon and inure to the benefit of the parties
hereto and any successors to the Employer and all persons lawfully claiming
under the Executive.

4



--------------------------------------------------------------------------------



 



  7.   Except as expressly modified by this Amendment No. 6, the terms of the
Agreement shall remain in full force and effect and are hereby confirmed and
ratified.

     IN WITNESS WHEREOF, the Employer and the Executive have executed this
Amendment No. 6 as of the day and year first above written.

              EXECUTIVE       EMPLOYER
 
                    BMC SOFTWARE, INC.
 
           
/s/ DAN BARNEA
      By:        /s/ MIKE VESCUSO
 
            Dan Barnea       Mike Vescuso, SVP — Administration

5